883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edgar PERRY, Plaintiff-Appellant,v.Verne ORR, Secretary of the Air Force, Defendant-Appellee.
No. 88-3174.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1989.Decided Aug. 9, 1989.

Edgar Perry, appellant pro se.
Dennis Edward Szybala, Office of the United States Attorney, for appellee.
Before CHAPMAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Edgar Perry appeals from the district court's order denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq., and the Age Discrimination in Employment Act of 1967, 29 U.S.C. Sec. 633a.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Perry v. Orr, C/A No. 85-1266A (E.D.Va. July 22, 1988).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the district court failed to give Perry the notice required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975) prior to granting defendant's summary judgment motion.  We find this error harmless, however, as Perry's response to defendant's motion, which was construed as a motion to reconsider by the district court, did not challenge the validity of the facts supporting the summary judgment ruling